DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/21 & 09/22/21 & 12/30/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
A terminal disclaimer filed on 02/15/22 is approved and made of record in the application.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After completing a thorough search of independent claim 38 that the closest reference to Ghosh et al (US 2015/0362585) discloses an apparatus and a method are provided for 3-D imaging and scanning using a 2-D planar VCSELs source configured as a light filed optical source. VCSELs are configured in different 2-D spatial arrangements including single VCSEL, or preferably a group, cluster, or array each to be operated effectively as an independent VCSEL array source. A set of microlens and an imaging lens positioned at a pre-determined distance collimates radiation from each VCSEL array source to a set of parallel beams. Niclass et al (US 2017/0176579) discloses an electro-optical device includes a laser light source, which emits at least one beam of light pulses, a beam steering device, which transmits Tsai et al (US 2019/0178995) discloses the ranging device includes a clock generator, a light emitter, a light sensor, and a ranging control circuit. The clock generator outputs a reference clock signal. The light emitter generates an emitted light signal modulated by the reference clock signal and emits the emitted light signal to an object. The light sensor receives a reflected light signal reflected from the object to generate a light sensing signal. The ranging control circuit includes a variable delay line. However, none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1, 10, and 17.

The prior art of record, taken alone or in combination, fails discloses or render obvious depth sensing apparatus and method comprising all the specific elements with the specific combination including a processing and control circuitry, which is coupled to receive the signals from the array and is configured to select a set of the sensing elements in respective candidate regions of the array in which the reflected light pulses are likely to be incident, and to perform an iterative search over the sensing elements in the array starting with each of the candidate regions while operating the radiation source and receiving the signals, in order to identify, responsively to the signals, respective regions of the array on which the beams of light pulses reflected from the target scene are incident, and to process the signals from the sensing elements in the identified regions in order determine respective times of arrival of the light pulses in set forth of claims 1 and 10, wherein dependent claims 2-9 are allowable by virtue of dependency on the allowed claim 1, and wherein dependent claims 11-16 are allowable by virtue of dependency on the allowed claim 10.
finding an initial set of candidate regions of the array on which the beams of light pulses reflected from the target scene are incident; calculating a model, based on the initial set, that predicts locations of additional regions of the array on which the beams of light pulses reflected from the target scene are expected to be incident; searching over the locations predicted by the model while operating the radiation source and receiving the signals in order to identify an additional set of regions of the array on which the light pulses reflected from the target scene are incident; and processing the signals from the sensing elements in the initial and additional sets of regions in order determine respective times of arrival of the light pulses in set forth of claim 17, wherein dependent claims 18-20 are allowable by virtue of dependency on the allowed claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




February 15, 2022



							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886